DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. Claims 1 – 20 are entitled to a priority date of March 6, 2020. 


Title

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests amending the title to incorporate a heat radiating member coupled to a muffler to transfer heat from the muffler to oil in an oil storage space. 


Claim Interpretations Under 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  



As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 



Similarly, an application may include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

The following Claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

Claim 1: compression assembly (generic placeholder)…configured to compress and discharge refrigerant (function)…

Claim 1: heat radiating member – read as “member (generic placeholder) for radiating heat (function)…



If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshikawa et al. (hereafter “Yoshikawa” – JP S63-100285).

With regards to Claim 1:

Yoshikawa discloses a compressor (Figures 1, 2) comprising:

a casing (case 1) that defines an oil storage space (see abstract: “storing refrigerator oil in the bottom of an enclosed container”) configured to receive oil therein, the casing having an opening (discharge pipe 20) configured to discharge refrigerant to an outside of the casing;

a rotatable shaft (shaft 10) disposed in the casing;

a driver (motor M with rotor 11, stator 12) coupled to an inner circumferential surface of the casing and configured to rotate the rotatable shaft;

a compression assembly (compression section C with cylinder 5, compression chamber 9) coupled to the rotatable shaft and configured to compress and discharge the refrigerant to an inside of the casing (via discharge valve 16 and discharge passage 19);

a muffler (discharge cap 4 with discharge chamber 18) coupled to the compression assembly and configured to guide the refrigerant discharged from the compression assembly toward the opening (via discharge valve 16 and discharge passage 19), the muffler being configured to exchange heat with the refrigerant; and 

a heat radiating member (fins 4a, 4b) coupled to the muffler, the heat radiating member extending to the oil storage space and contacting the oil in the oil storage space, wherein the muffler is configured to exchange heat with the oil through the heat radiating member (see English translation: “The heat of the 

With regards to Claim 2:

Yoshikawa discloses the heat radiating member comprises: a contact portion that is in contact with the muffler; and a heat radiating portion that extends from the contact portion to the oil storage space and contacts the oil in the oil storage space (see Figures 1, 2, each fins comprises a portion that is in contact with the outer surface of discharge cap 4 and an extending portion extending downwards into oil 3).

With regards to Claim 8:

Yoshikawa discloses the heat radiating portion extends parallel to a longitudinal direction of the rotatable shaft (see Figures 1, 2, fins 4a, 4b extend in a direction parallel to shaft 10). 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. (hereafter “Yoshikawa” – JP S63-100285) in view of Karge (US 1897907).

With regards to Claim 3:

the heat radiating member further comprises a fastener that couples the contact portion to the muffler. Karge teaches a heat exchanger for a compressor unit including fins (fins 21, Figure 2). Karge goes on to teach that the fins are removable and held in place via a fastener (Page 1, Lines 77+: “the removable fins are firmly clamped in place on the periphery thereof”). Given the teachings of Karge, it would have been obvious to one of ordinary skill in the art to modify the system of Yoshikawa by making the fins on the muffler removable and held in place via a fastener in order to facilitate repair/replacement of individual fins without having to replace the entire muffler unit. 


Claims 10, 12 – 14, and 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. (hereafter “Yoshikawa” – JP S63-100285) in view of Alsubaih et al. (hereafter “Alsubaih” – US 9677401).

With regards to Claim 10:

Yoshikawa discloses the muffler defines a muffler shaft receiving portion through which the rotatable shaft passes (see Figures 1, 2, shaft 10 extends into muffler 4 and has an unlabeled accommodating portion part of lower bearing 7 that receives the shaft), but does not explicitly teach the heat radiating portion comprises: a first heat radiating portion that is spaced apart from the muffler shaft receiving portion by a first spacing, the first heat radiating portion surrounding at least a portion of the muffler shaft receiving portion; and a second heat radiating portion that surrounds at least a portion of the muffler shaft receiving portion, the second heat radiating portion being spaced apart from the muffler shaft receiving portion by a second spacing that is larger than the first spacing. However, this is a just a change in shape of the fins. Alsubaih (Figures 1 – 3) teaches a compressor including an endcap (13) affixed to the compression section (20) that includes a heat radiating member (fins 13a). The end cap has a portion receiving the rotary shaft (shaft support pin 13d, Figure 3) and the fins include a first heat radiating portion that is spaced apart from the shaft receiving portion by a first spacing, the first heat radiating portion surrounding at least a portion of the shaft receiving portion; and a second heat radiating portion that surrounds at least a portion of the shaft receiving portion, the second heat radiating portion being spaced apart from the shaft receiving portion by a second spacing that is larger than the first spacing (see Figure 2, fins 13a are arranged concentrically around the shaft support ping 13d, with each concentric fin being radially further away from the shaft support pin 13d). MPEP 2143B teaches it is obvious to substitute known elements for one another in order to yield predictable results. In this case, various arrangements of fins are known in the art, including concentric arrangements as shown in Alsubaih, all of which are known to yield the predictable result of more effectively transferring heat from a hot source to a cold source, and it would have been obvious to one of ordinary skill in the art to modify the system of Yoshikawa by replacing the fin arrangement as shown in 

With regards to Claim 12:

The Yoshikawa modification of Claim 10 teaches the heat radiating portion defines at least one communication opening configured to communicate an outside of the heat radiating portion and an inside of the heat radiating portion with each other (see Figure 2 of Alsubaih, each of the concentric fins do not extend 360 degrees around the shaft support pin 13d, but rather angularly end at specific points, thereby creating an “opening” under broadest reasonable interpretation for oil to enter in between the concentric fins).

With regards to Claim 13:

The Yoshikawa modification of Claim 10 teaches the first heat radiating portion defines a first communication opening configured to communicate an inside of the first heat radiating portion and an outside of the first heat radiating portion with each other, and wherein the second heat radiating portion defines a second communication opening configured to communicate an inside of the second heat radiating portion and an outside of the second heat radiating portion with each other (see Figure 2 of Alsubaih, each of the concentric fins do not extend 360 .

With regards to Claim 14:

The Yoshikawa modification of Claim 10 teaches the first communication opening and the second communication opening face each other (see Figure 2 of Alsubaih, the “openings” of the concentric fins all face in one direction, thereby facing each other). 

With regards to Claims 16 and 17:

The Yoshikawa modification of Claim 10 teaches the contact portion comprises: a first contact portion in contact with the first heat radiating portion; a second contact portion in contact with the second heat radiating portion; a third contact portion that extends between the first contact portion and the second contact portion; and a fourth contact portion that extends radially outward from the second contact portion (see Figure 2 of Alsubaih, there are multiple concentric fins 13a, the Figure shows at least six concentric fins, meaning there are first, second, third, and fourth contact portions as recited).

With regards to Claim 18:

The Yoshikawa modification of Claim 10 teaches the second heat radiating portion surrounds at least a portion of the first heat radiating portion (the fins 13a in Alsubaih are concentric, they surround each other as shown in Figure 2).


Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. (hereafter “Yoshikawa” – JP S63-100285) in view of Maier et al. (hereafter “Maier” – US 2015/0184539).

With regards to Claim 10:

Yoshikawa discloses the muffler defines a muffler shaft receiving portion through which the rotatable shaft passes (see Figures 1, 2, shaft 10 extends into muffler 4 and has an unlabeled accommodating portion part of lower bearing 7 that receives the shaft), but does not explicitly teach the heat radiating portion comprises: a first heat radiating portion that is spaced apart from the muffler shaft receiving portion by a first spacing, the first heat radiating portion surrounding at least a portion of the muffler shaft receiving portion; and a second heat radiating portion that surrounds at least a portion of the muffler shaft receiving portion, the second heat radiating portion being spaced apart from the muffler shaft receiving portion by a second spacing that is larger than the first spacing. However, this is a just a change in shape of the fins. Alsubaih (Figures 5A, 5B ) teaches a  a first heat radiating portion that is spaced apart from the shaft receiving portion by a first spacing, the first heat radiating portion surrounding at least a portion of the shaft receiving portion; and a second heat radiating portion that surrounds at least a portion of the shaft receiving portion, the second heat radiating portion being spaced apart from the shaft receiving portion by a second spacing that is larger than the first spacing (see Figure 5B, fins 216 are arranged concentrically a center point, with each concentric fin being radially further away from the center point, see also Paragraph 46: “circumferentially-extending fins 216”). MPEP 2143B teaches it is obvious to substitute known elements for one another in order to yield predictable results. In this case, various arrangements of fins are known in the art, including concentric arrangements as shown in Maier, all of which are known to yield the predictable result of more effectively transferring heat from a hot source to a cold source, and it would have been obvious to one of ordinary skill in the art to modify the system of Yoshikawa by replacing the fin arrangement as shown in Figure 2 of Yoshikawa with the concentric arrangement of Maier and yield the predictable result of transferring heat from the refrigerant in the muffler to the oil, thereby heating the oil. 

With regards to Claim 19:

the first heat radiating portion comprises a pair of first heat radiating portions that are spaced apart from each other in a circumferential direction and arranged outside the muffler shaft receiving portion in a radial direction, and wherein the second heat radiating portion comprises a pair of second heat radiating portions that are spaced apart from each other in the circumferential direction and arranged outside the pair of first heat radiating portions in the radial direction (see Figures 5A, 5B of Maier, plurality of pairs of concentric fins 216 at various radial distances from a center point).


Claims 1, 2, 8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (hereafter “Lee” – US 2020/0032803) in view of Yoshikawa et al. (hereafter “Yoshikawa” – JP S63-100285).

With regards to Claim 1 (Alternate):

Lee discloses a compressor (Figures 1, 2) comprising:

a casing (case 100) that defines an oil storage space (bottom of casing, see Figure 1) configured to receive oil (oil 3) therein, the casing having an opening (Paragraph 122) configured to discharge refrigerant to an outside of the casing (via discharge portion 121);

a rotatable shaft (shaft 230) disposed in the casing;

a driver (drive unit 200 with rotor 220, stator 210) coupled to an inner circumferential surface of the casing and configured to rotate the rotatable shaft (Paragraph 24);

a compression assembly (compression unit 300 with orbiting scroll 330, fixed scroll 320) coupled to the rotatable shaft and configured to compress and discharge the refrigerant to an inside of the casing (via discharge hole 326 and conduit 327);

a muffler (muffler 500) coupled to the compression assembly and configured to guide the refrigerant discharged from the compression assembly toward the opening (via discharge hole 326 and conduit 327).

Lee does not explicitly teach the muffler being configured to exchange heat with the refrigerant; and a heat radiating member coupled to the muffler, the heat radiating member extending to the oil storage space and contacting the oil in the oil storage space, wherein the muffler is configured to exchange heat with the oil through the heat radiating member. Yoshikawa teaches a similar compressor system including a compression assembly (compression section C with cylinder 5, compression chamber 9) coupled to the rotatable shaft and configured to compress and discharge the refrigerant to an inside of the casing (via discharge valve 16 and discharge passage 19); a muffler (discharge cap 4 with discharge chamber 18) coupled to the compression assembly and configured to guide the refrigerant discharged from the compression assembly toward the opening (via discharge valve 16 and discharge passage 19), the muffler being configured to exchange heat with the refrigerant; and  a heat radiating member (fins 4a, 4b) coupled to the muffler, the heat radiating member extending to the oil storage space and contacting the oil in the oil storage space, wherein the muffler is configured to exchange heat with the oil through the heat radiating member (see English translation: “The heat of the discharged gas refrigerant is released from the oil heating heat exchanger 4 to the refrigerating machine oil 3, heat exchange is performed between the discharged gas refrigerant and the refrigerating machine oil 3, the temperature of the refrigerating machine oil 3 is raised…it is understood that the refrigerating machine oil temperature can be raised faster by implementing the present invention, as compared with the conventional case”). As taught in Yoshikawa, heat from the compressed refrigerant is used to heat the lubricating oil, thereby raising the oil temperature faster than without a heat radiating member, allowing better lubrication properties (see English translation of Yoshikawa). It would have been obvious to one of ordinary skill in the art to modify the system of Lee by adding heat radiating members onto the muffler of Lee as shown in Yoshikawa in order to yield these same predictable benefits of improved lubricating oil properties. 



The Lee modification of Claim 1 teaches the heat radiating member comprises: a contact portion that is in contact with the muffler; and a heat radiating portion that extends from the contact portion to the oil storage space and contacts the oil in the oil storage space (see Figures 1, 2 of Yoshikawa, each fins comprises a portion that is in contact with the outer surface of discharge cap 4 and an extending portion extending downwards into oil 3).

With regards to Claim 8:

The Lee modification of Claim 1 teaches the heat radiating portion extends parallel to a longitudinal direction of the rotatable shaft (see Figures 1, 2 of Yoshikawa, fins 4a, 4b extend in a direction parallel to shaft 10). 

With regards to Claim 20:

The Lee modification of Claim 1 teaches the driver comprises a rotor (rotor 220, Figure 1 of Lee) coupled to the rotatable shaft and a stator (stator 210, Figure 1 of Lee) coupled to the inner circumferential surface of the casing (Paragraph 24 of Lee), wherein the compression assembly comprises a fixed scroll (fixed scroll 320, Figure 1 of Lee) and an orbiting scroll (orbiting scroll 330, Figure 1 of Lee), the orbiting scroll being configured to rotate relative to the fixed scroll, and wherein the driver and the compression assembly are arranged between the opening of the case (discharge pipe 121) and the oil storage space along the rotatable shaft (as shown in Figure 1 of Lee, rotor, 220, stator 210, and the scrolls 320, 330 are between the oil reservoir at the bottom of casing 100 and the discharge opening 121).


Claims 3 – 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (hereafter “Lee” – US 2020/0032803) in view of Yoshikawa et al. (hereafter “Yoshikawa” – JP S63-100285) in view of Karge (US 1897907).

With regards to Claim 3:

The Lee modification of Claim 1 does not explicitly teach the heat radiating member further comprises a fastener that couples the contact portion to the muffler. Karge teaches a heat exchanger for a compressor unit including fins (fins 21, Figure 2). Karge goes on to teach that the fins are removable and held in place via a fastener (Page 1, Lines 77+: “the removable fins are firmly clamped in place on the periphery thereof”). Given the teachings of Karge, it would have been obvious to one of ordinary skill in the art to modify the system of Lee as modified in Claim 1 by making the fins on the muffler removable and held in place via a fastener in order to facilitate repair/replacement of individual fins without having to replace the entire muffler unit.

With regards to Claim 4:

The Lee modification of Claim 3 teaches the muffler defines a muffler shaft receiving portion (fixed shaft accommodation portion 3281, Figure 1 of Lee) through which the rotatable shaft passes, and wherein a distance between the heat radiating portion and the muffler shaft receiving portion is less than a distance between the muffler shaft receiving portion and the fastener (as per modification with Yoshikawa and Marge, the clamping screws keeping the fins together in Karge are on the outer periphery of the fins arrangement – as such the shaft accommodation portion in Lee would be closer to the heat radiating portion extending downwards than to the clamping screws keeping the fins in place).

With regards to Claim 5:

The Lee modification of Claim 3 teaches the heat radiating portion has a tapered shape that extends toward the oil storage space and has a distal end located in the oil storage space (see Figure 2 of Karge, the fins 21 have a tapered shape having a wider end closer to the heat source, i.e. the muffler as per the modification, in order to facilitate clamping and arrangement of the fins). 

With regards to Claim 9:

The Lee modification of Claim 3 does not explicitly teach the heat radiating member is made of aluminum. Karge teaches that the “fins are preferably cast of aluminum” (Page 2, Line 85). Aluminum is known to be a lightweight metal with good thermal conductivity for use in heat exchanger fins. Given the teachings of Karge, it would have been obvious to one of ordinary skill in the art to modify the system of Lee as modified in Claim 3 by making the fins aluminum in order to yield the predictable weight and conductivity benefits described above. 


Allowable Subject Matter

Claims 6, 7, 11, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Karl (US 3134369) – see Figure 2, different arrangement of cooling fins 18 shown. 

Zhou (US 6658885) – see Figure 1, oil reservoir at bottom of casing, with a muffler 32 extending into the oil via extensions 32-1, 32-2 as shown in Figure 3. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Tuesday, February 8, 2022